[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DEFENDANT'S MOTION FOR MODIFICATION (#119)
The plaintiff seeks to modify the alimony order entered as part of the final judgment of May 31, 1974 which terminated the parties' marriage which occurred on September 5, 1970. The parties had one child of the marriage born on August 26, 1972 whose care was committed to the plaintiff.
The plaintiff was not employed at the time of judgment. The defendant was employed, earning $160 net of taxes weekly. The plaintiff is now employed earning $129 weekly net after taxes. The defendant is unemployed and his unemployment benefits expire on January 31, 1992, unless the new Federal law extends such benefits. At any rate, the plaintiff's circumstances have changed. Her duties as custodial parent have ended. She is able to and does work. Under these present circumstances, the reason for periodic alimony no longer exists. The defendant's motion is granted and the order of periodic alimony is reduced to $1.00 per year, retroactive to the date of the hearing held on November 4, 1991.
The court finds an arrears of $475 due plaintiff as of said date. The defendant shall pay said arrearage at the rate of $25 weekly commencing on January 3, 1992.
HARRIGAN, J.